EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: 

A component supply device configured to output a predetermined number of components to be used in a work operation, the component supply device comprising:
a fixing plate having a via-hole through which the components pass, the fixing plate being fixed to a housing;
a movable plate having a storage hole penetrating through the movable plate in an up-down direction and having a size that allows the predetermined number of components to be stored, the movable plate being laminated on a top side of the fixing plate and configured to move such that the storage hole moves relative to the via-hole in a direction parallel to a top face of the fixing plate; a controller configured to control an operation of the movable plate; [[and]] an elastic member placed on a top side of the movable plate and configured to elastically deform in a direction parallel to a top face of 
an opening via which a part above the space retainer plate communicates with a part below the space retainer plate,
wherein the controller repeatedly performs, until the predetermined number of components are output:
a forward-direction operation of moving the movable plate from a first state in which a top side of the storage hole is opened and a bottom side of the storage hole is closed by the fixing plate to a second state in which the storage hole communicates with the via-hole and the components are movable from the storage hole to the via-hole, and
a reverse-direction operation of returning the movable plate to the first state by reversing a moving direction of the movable plate when the movable plate enters the second state,
wherein, when the movable plate moves in a state where an excessive component enters the storage hole and the component partially projects from an upper end of the storage hole, the elastic member hits the component to remove the projecting component from the storage hole before the movable plate enters the second state, or the elastic member elastically deforms by being pressed by the projecting component, so that, while the movable plate is in the second state, the projecting component is sandwiched between the elastic member and a wall surface of the storage hole due to an elastic force caused by the elastic deformation, 

wherein the controller performs position adjustment to adjust the movable plate to the first state before the movable plate starts working…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651